Citation Nr: 1704189	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a hernia condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing the record was held open for 60 days to allow the Veteran to submit additional evidence.

The Board previously remanded these claims in February 2015.  The claims were remanded to obtain outstanding VA treatment records and to afford the Veteran VA examinations.  Additional VA treatment records were associated with the record in April 2015.  The Veteran was afforded VA examinations in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Service Connection for a Hernia Condition 

The Veteran asserts that a hernia condition is related to a car accident that occurred in service.   At the Board hearing, the Veteran testified that the car he was riding in flipped several times, and that he was compressed in the chest area.  He stated that he noticed a protrusion and had aching pains.

In February 2015, the case was remanded to obtain an examination.  The examiner was asked to address whether a hernia condition is related to service, including a car accident in service in 1978.  The examiner was asked to consider the Veteran's testimony of a protrusion after the car accident and aching pain.  

The September 2015 examiner opined that there is no current evidence of a ventral or abdominal hernia condition.  The examiner opined that the protrusion reported by the Veteran is the xiphoid process.  The examiner opined that the chest wall and abdominal examinations were normal after the accident.   The examiner noted that the Veteran was seen in the VA pain clinic in December 2013 and received a xiphoid injection.  The examiner noted that the Veteran never complained of xiphoid process or chest wall pain during multiple follow ups for the right shoulder in service.  Thus, the examiner has clearly opined that the Veteran's current xiphoid process pain and chest wall pain are not related to service.  

In this case, the Veteran asserts that his hernia disability involves the digestive tract.  A February 2004 statement from the Veteran indicated that he had "herniation of his digestive tract."  VA treatment records reflect that he was diagnosed with hiatal hernia on EGD in 2003.  The September 2015 examination did not address the etiology of a hiatal hernia.  In light of the Veteran's contentions and his post-service diagnoses of hiatal hernia, a supplemental opinion is required to determine whether a hiatal hernia, or residuals thereof, is related to service.

Service Connection for Kidney Stones

In the February 2015 opinion, the Board requested an opinion as to whether a current diagnosed kidney stones disorder is related to service, including a car accident in 1978.    The examiner opined that kidney stones are not related to service.  The examiner's rationale was that service treatment records are silent for kidney stones, and the Veteran initially presented for kidney stones in 1983.  The examiner did not discuss whether kidney stones are related to injuries from a car accident in December 1978.  An August 1987 VA treatment record noted that the Veteran had a six-year history of renal stones, dating his disability back to 1981.  At the hearing, the Veteran testified that he initially received treatment for kidney stones in 1980 or 1981.  

On remand, a supplemental opinion should be obtained.  The examiner should discuss whether kidney stones are related to the December 1978 car accident and should address the evidence indicating that the Veteran reported kidney stones since 1981.  

Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that he has PTSD due to working at the site of a helicopter accident in which several people were killed.  The Board remanded the claim in November 2015 to attempt to obtain verification of the helicopter accident reported by the Veteran and to obtain a VA examination.  The examiner was asked to diagnose any current psychiatric disorder and opine whether such disorder is at least as likely as not related to active service.  The remand requested that the examiner consider the complaints of depression, excessive worry, and sleeplessness that were noted in service.

Upon VA examination in September 2015, the examiner diagnosed bipolar disorder.  The examiner opined that the Veteran does not meet the diagnostic criteria for PTSD.  The examiner opined that evidence does not support that his diagnoses are related to service, including a car accident in 1978.  The examiner did not address the complaints of depression, frequent worry, sleeplessness, and memory problems noted in service.   A remand is warranted in order to obtain an addendum opinion which complies with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the September 2015 kidney condition (nephrology) examiner for a supplemental opinion.   If the examiner is not available, the opinion should be completed by another physician.  The claims folder must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed.  

The examiner is asked to provide a supplemental opinion as to whether kidney stones are at least as likely as not 
(50 percent or greater likelihood) related to service, to include a car accident during service in December 1978.   

The examiner is asked to address the August 1987 VA treatment records which noted a six-year history of kidney stones.  The examiner should address the evidence indicating that the Veteran reported a history of kidney stones since 1981.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation the examiner should explain why it is not possible to provide an opinion.  

2.  Return the case to the September 2015 hernia examiner for a supplemental opinion.   If the examiner is not available, the opinion should be completed by another physician.  The claims folder must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed.  

The examiner should opine whether a hiatal hernia, or residuals thereof, is at least as likely as not (50 percent or greater likelihood) related to service, including a car accident in service in December 1978.

The examiner should consider a February 2004 statement from the Veteran in which he indicated that he had "herniation of his digestive tract" as well as VA treatment records reflecting that the Veteran was diagnosed with hiatal hernia on EGD in 2003.  The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation the examiner should explain why it is not possible to provide an opinion.  

3.  Return the claims file to the September 2015 mental conditions examiner for an addendum opinion.   If the examiner is not available, the opinion should be provided by another qualified mental health examiner.  The claims folder must be made available to the examiner for review of the case.    

The examiner should provide an opinion as to whether the diagnosed bipolar disorder is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner should address the following:

a) complaints of depression and excessive worry noted during service in November 1978;

b)  the complaint of sleeplessness, memory problems and negative attitude in January 1979.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation the examiner should explain why it is not possible to provide an opinion.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




